MEMORANDUM DECISION
                                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D),                                          May 25 2016, 7:01 am
this Memorandum Decision shall not be
                                                                                      CLERK
regarded as precedent or cited before any                                        Indiana Supreme Court
                                                                                    Court of Appeals
court except for the purpose of establishing                                          and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Michael Becker                                          Gregory F. Zoeller
New Castle Correctional Facility                        Attorney General of Indiana
New Castle, Indiana                                     Monika Prekopa Talbot
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael Becker,                                         May 25, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A04-1510-CR-1565
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Jerome Frese,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        71D03-0606-FA-27



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A04-1510-CR-1565 | May 25, 2016             Page 1 of 3
[1]   Michael Becker, pro se, appeals the denial of his motion to correct erroneous

      sentence. Finding no error, we affirm.


[2]   Following Becker’s guilty plea to class B felony child molesting, the trial court

      sentenced him to a term of eighteen years, with twelve years suspended to

      probation. Becker served his executed term and was released to probation. The

      State filed a notice of probation violation, a hearing was held, and Becker

      admitted to the violation. At the dispositional hearing, the trial court stated

      that it was not revoking Becker’s probation but ordered him to serve the

      remainder of his sentence at the Indiana Department of Correction (“DOC”) as

      a condition of his probation. Becker filed a motion to correct erroneous

      sentence, which the trial court denied. Becker appeals.


[3]   Becker argues that the trial court erred by ordering him to serve the remainder

      of his sentence at the DOC as a condition of his probation. We review a trial

      court’s ruling on a motion to correct sentence for an abuse of discretion.

      Woodcox v. State, 30 N.E.3d 748, 750 (Ind. Ct. App. 2015). A trial court abuses

      its discretion if its decision is against the logic and effect of the facts and

      circumstances before it. Id. A motion to correct erroneous sentence under

      Indiana Code Section 35-38-1-15 is appropriate only for “sentencing errors that

      are clear from the face of the judgment imposing the sentence in light of the

      statutory authority.” Robinson v. State, 805 N.E.2d 783, 787 (Ind. 2004).

      Therefore, we will not review any of Becker’s claims that address matters

      beyond whether the judgment is facially erroneous.



      Court of Appeals of Indiana | Memorandum Decision 71A04-1510-CR-1565 | May 25, 2016   Page 2 of 3
[4]   Indiana Code Section 35-38-2-2.3(c) states, “As a condition of probation, the

      court may require that the person serve a term of imprisonment in an

      appropriate facility at the time or intervals (consecutive or intermittent) within

      the period of probation the court determines.” This Court has previously

      determined that a trial court may suspend a sentence, place a defendant on

      probation, and then order, as a condition of probation, the defendant to serve a

      consecutive period of imprisonment. Strowmatt v. State, 779 N.E.2d 971, 976

      (Ind. Ct. App. 2002). Becker attempts to distinguish Strowmatt by arguing that

      the term of imprisonment in Strowmatt was consecutive and his term of

      imprisonment is intermittent. However, the trial court did not order Becker to

      serve intermittent terms of imprisonment. Therefore, we conclude that the trial

      court did not abuse its discretion in denying Becker’s motion to correct

      erroneous sentence.


[5]   Affirmed.


      Najam, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 71A04-1510-CR-1565 | May 25, 2016   Page 3 of 3